This is an appeal from an interlocutory order in a receivership proceeding suspending the enforcement of a judgment foreclosing a mortgage lien. The court has the right to suspend the enforcement of a lien in such a receivership proceeding, when under the rules of law and equity it is best for all parties interested in such proceeding. In this case we do not think an appeal will lie, at least until a final judgment winding up the receivership. This is a companion case to the case of appellant v. Young, this day decided by this Court, where an appeal was taken from a judgment refusing a writ of mandamus to compel the commissioner to execute an order of sale to said property under a judgment foreclosing a lien, but suspended by said court. Said case is here referred to for the facts and our views of the law.
The case is stricken from the docket as the order is interlocutory and not reviewable by this Court until the case is finally disposed of by the court below.
Dismissed.
Application for writ of error dismissed for want of jurisdiction.